DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-10, 14-15, 21, and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glaser et al. (US 2022/0156827 A1 – hereinafter “Glaser”).	
Claim 1:
Glaser discloses a system for training a computational neural network to recognise objects and/or actions from images, the system comprising: 
a training unit (¶100 discloses “The checkout processing system 320 preferably can be used as: a training component of the EOG system 200” – environmental object graph (EOG)), comprising: 
an input interface configured to receive: a plurality of images captured from one or more cameras (Fig. 2 and ¶70 discloses “The imaging system 100 preferably includes a set of image capture devices no (e.g., digital cameras).”), each image having an associated timestamp indicating the time the image was captured (¶64 discloses “updated object classification information at a different point in time and/or from a different camera can be propagated
across associated objects.”; ¶130 discloses “photographs from distinct points in
time”; ¶186 and Fig. 9 discloses “the likelihood of an interaction event occurring between two objects can be based on proximity and time.”); 
a data stream containing a plurality of timestamps each associated with an object and/or action (¶139 discloses “EOG is a data representation of classified objects in space and time across the environment … object instances … associations can be between different object instances in time and space.”; ¶145 discloses “The processes can be executed iteratively for each stream of image data from a camera but then additionally executed across image data from collections of image capture devices.”); 
the data stream being generated by a system in an operative field of view of the one or more cameras (Fig. 2 discloses the imaging system 100 in an operative field of view of camera throughout the store front and inventory storage); 
an image identification unit configured to identify from the plurality of images a set of images that each have a timestamp that correlates to a timestamp associated with an object and/or action from the data stream (¶147 discloses “Object classification can include image
segmentation and object identification as part of object classification. Resulting output of classifying objects of image data of a single image or video stream can be a label or probabilistic distribution of potential labels of objects, and a region/location property of that object.”; ¶235 discloses a “timeline of media streams for a particular object”); 
a data-labelling unit configured to determine, for each image of the set of images, an image label that indicates the probability the image (¶147 discloses “a label or probabilistic distribution of potential labels of objects”) depicts: 
(i) an object of each of a set of one or more specified object classes (Abstract discloses “classifying objects”; ¶142 discloses “classifying objects from the image data S210”; ¶¶147-167 the section heading “Maintaining EOG: Classifying Objects”); and/or 
(ii) a specified human action in dependence on the correlation between the timestamp for the image and the timestamp associated with the object and/or action from the data stream (¶34 discloses “state of an object can be tracked across time and space … For example, a person could pick up an item in a store, place that item in his pocket, and the system and method can account for that item possessed by the person when the person leaves the store”; ¶82; ¶123 discloses “The method can propagate certainty through an EOG (e.g., backwards in time and forwards in time) as more information is collected … For example, the method can maintain operationally reliable predictions of products that were selected by a shopper and then held by the shopper, added to a bag, or added to a cart as the shopper was moving through the store”; ¶¶179, 186, 214, 249-250); and
an output interface configured to output the image labels  for use in training (¶101 discloses “In a training operating mode, the checkout processing system 320 preferably functions to provide additional training data of product image … The training operating mode of the checkout processing system 320 can be used in onboarding a new store with a unique set of products by generating a set of labeled image data for products.”; ¶228) a computational neural network (¶85 discloses “Neural networks or CNNS ... can be executed as computer vision driven object classification processes: ¶¶148, 161) to identify from images objects of the object classes (¶¶142, 147-167) and/or the specified actions (¶¶34, 82, 123, 179, 186, 214, 249-250).
Claim 2:
Glaser discloses the system as claimed in claim 1, wherein image-identification unit comprises a synchronising unit configured to synchronise the timestamps associated with the images with the timestamps associated with the objects and/or actions from the data stream (¶139 discloses “associations can be between different object instances in time and space.”; ¶264 discloses “synchronizing the selected items of a shopper to an application instance of the shopper”; ¶235 discloses a “timeline of media streams for a particular object”). 
Claim 3:
Glaser discloses the system as claimed in claim 1, wherein each image of the set of images used to train the computational neural network (¶¶ 85, 148, 161 disclose CNN; ¶101 discloses a training operating mode) has a timestamp within a specified time interval of a timestamp associated with an object and/or action from the data stream (¶36 discloses “an environmental object graph (EOG) that reflects modeled object state and associations throughout time.”).
Claim 9:
Glaser discloses the system as claimed in claim 1, wherein: the data stream contains information on a plurality of objects (Abstract discloses “classifying objects”) and timestamps associated with each object (¶35 discloses “computer vision detection at various points and at different times to update an understanding of object contents, associations, and/or presence within an environment.”); each of the plurality of objects is depicted in at least one image of the plurality of received images (Abstract discloses “an environmental object graph from the image data”); and the set of identified images each have timestamps that correlate to timestamps associated with an object from the data stream (¶123 discloses “The method can propagate certainty through an EOG (e.g., backwards in time and forwards in time)).
Claim 10:
Glaser discloses the system as claimed in claim 1, the training unit further comprising a categorising unit configured to categorise each object into an object class of the set of object classes using the information in the data stream on that object (¶¶147-167 the section heading “Maintaining EOG: Classifying Objects”), and wherein the image label for each image of the set of images form a classification label indicating a probability for each class that the image depicts an object of that class (¶147 discloses “a label or probabilistic distribution of potential labels of objects”).
Claim 14:
Glaser discloses the system as claimed in claim 10, wherein the system further comprises an object-recognition unit adapted to use a computational neural network to identify objects from images and configured to: receive the set of images and the image labels output from the training unit (¶101 discloses “The training operating mode of the checkout processing system 320 can be used in onboarding a new store with a unique set of products by generating a set of labeled image data for products.”; ¶228); and use the set of images and their image labels to train the computational neural network to identify from images objects belonging to the object classes (¶85 discloses “Neural networks or CNNS ... can be executed as computer vision driven object classification processes: ¶¶148, 161).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser.
Claim 15:
Glaser disclose the system as claimed in claim 1, wherein the image label for each image in the set of images comprises a value indicating a probability (¶45 discloses probability values) that the image depicts a person performing the specified action (¶66 discloses “The EOG can additionally be used to predict items picked up by shoppers or workers, storage techniques of objects, and/or other information”; ¶¶34, 82, 123, 179, 186, 214, 249-250 disclose people performing actions).
Glaser discloses the prediction of an actions as described above except for specifically teaching a value indicating a probability.  
It would have been obvious to one of ordinary skill in the art to combine value indicating a probability and predicting various actions in Glaser before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to predict items picked up by shoppers.  This motivation for the combination of 1st ref and 2nd ref is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claim 19:
A system as claimed in claim 1, wherein the system comprises a data-generating system configured to generate the data stream, wherein the data-generating system is in an operative field of view of the one or more cameras (Fig. 2 discloses the imaging system 100 in an operative field of view of camera throughout the store front and inventory storage).
Claim 21:
The combination of 1st and 2nd discloses the remaining elements recited in claim 21 for at least the reasons discussed in claim 1 above.
Claim 40:
Glaser discloses a non-transitory computer-readable storage medium (¶265) having stored thereon program instructions (¶265) that, when executed at a computer system (¶265), cause the computer system to perform a method of … 
The combination of 1st and 2nd discloses the remaining elements recited in claim 40 for at least the reasons discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666